PER CURIAM.
We affirm the trial court’s order denying Super Service, Inc.’s motion to dismiss defendant Curtis Lee George, Jr. due to insufficient service of process and for failure to make service within the time period provided in Florida Rule of Civil Procedure 1.070(j), albeit for a different reason than stated in the trial court’s order. Super Service has no standing to assert either defense as both are personal to defendant George. See Meadows of Citrus County, Inc. v. Jones, 704 So.2d 202, 203 (Fla. 5th DCA 1998)(as to Rule 1.070(j)); Kaufman v. Metro Limo Fund, Inc., 503 So.2d 967 (Fla. 3d DCA 1987). Because appellant has no standing to raise the is*1119sue, we express no opinion on the validity of service.
Affirmed.
WARNER, C.J., STONE and POLEN, JJ., concur.